Case 19-32700-acs Doc16 Filed 09/18/19 Entered 09/18/19 13:38:14 Page 1of6

9/18/19 1:03PM

Fill in this information to identify your case:

Debtor 1 Jason Becker
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF KENTUCKY

 

Case number 19-32700
(if known) OO Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

ta. Copy line 55, Total real estate, from Schedule A/Bouo..........c.cccescsscsececesscsessssscsescessseseccscseseasecsssssesvesecesecsesecesecseeves $ 245,000.00
1b. Copy line 62, Total personal property, from Schedule A/B...........c.cccccscscssscesesssseccecsesesceeseesetssssssssessececseceseceesessesese $ 62,924.98
1c. Copy line 63, Total of all property on Schedule AB... ceecesesesseecsecevcessessevsueanevsucaesesecessssevacsustsatavessacavasees $ 307,924.98

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 726,809.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 70.000.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......ccceccecscsceseeeseseeeeee $ , :

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F.......cccccseseee $ 525,343.30
Your total liabilities | $ 1,322,152.30

 

 

 

Clee) Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061) 10.762.66
Copy your combined monthly income from line 12 Of SCHEGUIE [oc cececcccesecsesessecesseesessesecsevsnsevstessssssessesssseesssseres $ , .

9. Schedule J: Your Expenses (Official Form 106J) 9 866.00
Copy your monthly expenses from line 22¢ Of SCHECUIC Jo.eeccecccccececssecscessscssecssesssessseevecsstsrsvsceranseressensaenee $ ; :

[RZ Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
[1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

HM Yes
7. What kind of debt do you have?

{1 Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

= Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-32700-acs Docié6é Filed 09/18/19 Entered 09/18/19 13:38:14 Page 2 of, 6. ose
Debtor1 Jason Becker Case number (if known) 19-32700

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 70,000.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 70,000.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-32700-acs Docié Filed 09/18/19 Entered 09/18/19 13:38:14 Page 3 of 6 . osm

Fill in this information to identify your case:

Debtor 1 Jason Becker
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF KENTUCKY

 

Case number 19-32700
(if known) 0 Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 412/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

P| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

OL Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

X Is! Jason Becker Xx

Jason Becker / Signature of Debtor 2
Signature of Debtor 1

Date September 18, 2019 Date

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-32700-acs Doc16 Filed 09/18/19 Entered 09/18/19 13:38:14 Page 4 of6

9/18/19 1:03PM

Fill in this information to identify your case:

Check one box only as directed in this form and in Form

Debtor 1 Jason Becker 122A-1 Supp:

 

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: Western District of Kentucky (12. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculation (Official Form 122A-2).

Mi +. There is no presumption of abuse

 

 

Case number 19-32700

(if known)

 

C1 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

CJ Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Part 1: Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
C] Not married. Fill out Column A, lines 2-11.
OO Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
O Married and your spouse is NOT filing with you. You and your spouse are:
C Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

| Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penaity of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payroll deductions). $ $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ $

 

4. Ail amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $

5. Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before all deductions) $
Ordinary and necessary operating expenses -$
Net monthly income from a business, profession, or farm $ Copy here -> $ $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) . $
Ordinary and necessary operating expenses $
Net monthly income from rental or other real property $ Copy here -> $ $
7. Interest, dividends, and royalties $ $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-32700-acs Doc16 Filed 09/18/19 Entered 09/18/19 13:38:14 Page 5of6

9/18/19 1:03PM

 

 

 

Debtor1 Jason Becker Case number (ifknown) 19-32700
Column A Column B
Debtor 1 Debtor 2 or

non-filing spouse
8. Unemployment compensation $ $

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you $
For your spouse $

 

 

 

9. Pension or retirement income. Do not include any amount received that was a

benefit under the Social Security Act. $ $
10. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments

received as a victim of a war crime, a crime against humanity, or international or

domestic terrorism. If necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below. :
$ $
$ $
Total amounts from separate pages, if any. + $ $
11. Calculate your total current monthly income. Add lines 2 through 10 for + =
each column. Then add the total for Column A to the total for Column B. $ $ $
Total current monthly
income
Pare2: Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from line 11 Copy line 11 here=> $
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b. 1 $

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. [
Fill in the number of people in your household. [

Fill in the median family income for your state and size of household. 13. |$

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

14. How do the lines compare?

i4a. 1 Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. [1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

X si Jason Becker

Jason Becker
Signature of Debtor 1

Date September 18, 2019
MM/DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-32700-acs Doc16 Filed 09/18/19 Entered 09/18/19 13:38:14 Page 6 of 6

9/18/19 1:03PM

Fill in this information to identify your case:

Debtor 4 Jason Becker

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: Western District of Kentucky

 

 

Case number 419-32700 [J Check if this is an amended filing
(if known)

 

 

Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15

 

 

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

Identify the Kind of Debts You Have

1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
Individuals Filing for Bankruptcy (Official Form 1).

 

MINo. Goto Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
supplement with the signed Form 122A-1.

0 Yes. Go to Part 2.

Determine Whether Military Service Provisions Apply to You

 

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
CINo. Go to line 3.

C1] Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
CONo. Goto line 3.

Ol Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1.

3. Are you or have you been a Reservist or member of the National Guard?
[CNo. Compiete Form 122A-1. Do not submit this supplement.
(Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
OD No. Complete Form 122A-1. Do not submit this supplement.

Cl Yes. Check any one of the following categories that applies:
If you checked one of the categories to the left, go to Form
[1 | was called to active duty after September 11, 2001, for atleast | 122A-1. On the top of page 1 of Form 122A-1, check box 3,
90 days and remain on active duty. The Means Test does not apply now, and sign Part 3. Then
submit this supplement with the signed Form 122A-1. You
O twas called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
90 days and was released from active dutyon =~ durring the exclusion period. The exclusion period means
which is fewer than 540 days before | file this bankruptcy case. the time you are on active duty or are performing a

homeland defense activity, and for 540 days afterward. 11
O lam performing a homeland defense activity for at least 90 days. Use. § 707(b) (yt), y ¥

[| performed a homeland defense activity for at least 90 days,
ending on , which is fewer than 540 days before |
file this bankruptcy case.

if your exclusion period ends before your case is closed,
you may have to file an amended form later.

 

 

 

Official Form 122A-1Supp Statement of Exemption from Presumption of Abuse Under § 707(b)(2) page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
